UNSECURED PROMISSORY NOTE


$200,000.00
April __, 2008


FOR VALUE RECEIVED, the undersigned, ACTIGA CORPORATION, a Nevada corporation
(together with its successors and assigns, the "Borrower"), hereby promises to
pay to the order of lender, a _______ corporation (together with its successors
and assigns, the "Lender"), at the Lender's offices at _______ (or such other
place as the Lender may designate in writing to the Borrower), the aggregate
principal sum of two hundred thousand ($200,000.00), with interest, upon the
terms and subject to the conditions of this unsecured promissory note (the
"Note") as set forth below. The Lender and Borrower collectively shall be
referred to as the “Parties.”


1. PAYMENT AND PREPAYMENT.


(a) REPAYMENT OF PRINCIPAL. The Borrower shall repay the principal amount of
this Note in one lump sum on the earlier of (i) the first anniversary of the
date hereof (the “Maturity Date”) or (ii) an Event of Default (as defined
hereinafter).


(b) PAYMENT OF INTEREST. The unpaid principal amount of this Note shall accrue
interest (computed on the basis of a 365-day year) at the rate of fifteen
percent (15%) per annum. Borrower shall repay the interest owed at the time of
the Maturity Date. The interest owed at the time of the Maturity Date will be
thirty-seven thousand five-hundred dollars ($30,000).


(c) ADDITIONAL INTEREST. If payment of any amount due under this Note shall be
overdue, such overdue amount shall continue to bear interest from and after the
Maturity Date, to and including the date when paid in full.


(d) PREPAYMENT. Any amounts due under this Note may be prepaid in full. If
Borrower prepays the full principal amount owed, Borrower shall be subject to a
prepayment premium. The prepayment premium shall be the immediate payment of the
full interest owed for the one-year term, thirty-seven thousand five-hundred
dollars ($30,000).


(e) MANNER OF PAYMENT AND PREPAYMENT. Payments and prepayments under this Note
shall be applied first to interest accrued but unpaid and then to principal. If
the due date of any required payment under this Note is not a "business day"
(for this purpose, any day other than a Saturday, Sunday or legal holiday, such
required payment shall be due and payable on the immediately succeeding business
day.


2. EVENTS OF DEFAULT. The occurrence and continuation of any one or more of the
following events shall constitute an event of default under this Note ("Event of
Default"):


(a) PAYMENT DEFAULT. The Borrower shall fail to make any required payment of
principal of or interest on this Note.


(b) BANKRUPTCY DEFAULT. The Borrower shall (i) commence any case, proceeding or
other action relating to seeking to have an order for relief entered with
respect to it or its debts, or seeking reorganization, liquidation, dissolution,
or other such relief with respect to it or its debts, or seeking appointment of
a receiver or other similar official (each of the foregoing, a "Bankruptcy
Action"); (ii) become the debtor named in any Bankruptcy Action which results in
the entry of an order for relief or any such adjudication or appointment
described in the immediately preceding clause (i); or (iii) make a general
assignment for the benefit of its creditors.


In each and every Event of Default under clause (a) or (b) of this Section 2,
the Lender may, without limiting any other rights it may have at law or in
equity, by written notice to the Borrower, declare the unpaid principal of and
interest on this Note due and payable, whereupon the same shall be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which the Borrower hereby expressly waives, and the Lender may
proceed to enforce payment of such principal and interest or any part thereof in
such manner as it may elect in its discretion. In each and every Event of
Default, the unpaid principal of and interest on this Note shall be immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which the Borrower hereby expressly waives, and the Lender may proceed to
enforce payment of such principal and interest or any part thereof in such
manner as it may elect in its discretion.



--------------------------------------------------------------------------------


 
3. NOTICES. All notices, requests, demands or communications required or
permitted under this Note shall be given in writing to the Parties at their
addresses as set forth at the beginning of this Note.


4. WAIVERS; RIGHTS AND REMEDIES.


(a) WAIVERS. No delay on the part of the Lender in exercising any right, power
or privilege under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the simultaneous or later exercise of any other right, power or privilege
hereunder. The Borrower hereby waives to the extent not prohibited by applicable
law any requirement of diligence or promptness on the part of the Lender to
enforce its rights under this Note.


(b) RIGHTS AND REMEDIES. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Lender may
otherwise have.


5. AMENDMENT. No amendment or other modification of this Note may be made
without the written consent of both Parties.


6. GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of California, and both Parties agree that any dispute related to
this Note shall be heard in the courts of Riverside County, California.



 
BORROWER:
     
ACTIGA CORPORATION
     
/S/ 
     
(NAME)
   
(Title)
     
LENDER:
     
/S/
   
 
(NAME)
 
 
(Title)

 

--------------------------------------------------------------------------------

